           Case 1:18-cv-07796-VEC Document 70 Filed 04/04/19 Page 1 of 2




WILLKIE FARR & GALLAGHERI                            P                                       787
                                                                                             Nw York, NY 10019 6099
                                                                                             i’d 2127288000
                                                                                             Iix 2127288111




April 4,2019

ViA ECF

The honorable Valerie E. Caproni
U.S. District Court, Southern District Of New York
l’hurgood Marshall Courthouse
40 Foley Square, Room 240
New York, NY 10007

Re:     Samit and Lan!:      CBS Corporation. et a!.. No. 1:1 8-cv-07796-VEC


Dear Judge Caproni:

This Firm represents Defendants CBS Corporation (“CBS”), Gary L. Countryman, Linda M.
Griego, Joseph R. lanniello, Lawrence Liding, Doug Morris, and David Rhodes in the above
captioned action. Pursuant to Section 4.8. of Your Honor’s Individual Practices in Civil Cases, we
write on behalf and with the consent of certain Defendants (the “Moving Defendants”)’ to request
the Court’s permission to tile an omnibus brief of 75 pages or fewer in support of their consolidated
motion to dismiss PJaintilis Amended Complaint for Violations of the Federal Securities Laws (the
“Amended Complaint”) (ECF No. 59). As per Paragraph 2 of the Court’s Order Regarding lime
To File And Respond To The Amended Consolidated Complaint (the “Order”), dated January 25,
2019 (ECf No. 53), the motion to dismiss must be filed no later than April 12, 2019.

The Moving Defendants intend to file a single, consolidated motion to dismiss the Amended
Complaint, supported by a single memorandum of law. Given the number of Moving Defendants
and the length and complexity of the Amended Complaint, which contains over 200 paragraphs and
spans some 81 pages, the Moving Defendants respectfully submit that an enlargement of the page
limit fbr their opening memorandum of law from 25 pages to 75 pages is warranted. This approach
will reduce the number of motions presented to the Court and the cumulative length of Defendants’
opening submissions, thereby promoting efficiency and lessening the burden on the Court.

  The Moving Defendants comprIse 16 of the l named Defendants namely, CBS, Joseph R. lannielto, Lawrence
Liding, David Rhodes, David R Andelman, Joseph A. Catifano, Jr., William S. Cohen, Gary L. Countryman,
Charles K, Gifford, Leonard Goldberg, Bruce S. Gordon, Linda MGriego, Robert N. Klleger, Martha L. Minow.
Doug Morris. and Shari Redsione. The Moving Defendants do not include Defendant Leslie Moonves, who we
understand intends to tile a separate motion to dismiss.



                                                                                     •
      ‘,tO{k   \\sII’c,ru\   Ih   •.   ‘:
                                              ,.         :,,...                  .       ,
         Case 1:18-cv-07796-VEC Document 70 Filed 04/04/19 Page 2 of 2




Consistent with Paragraph 3(c) of the Court’s Order, we have met-and-conferred with counsel for
Lead Plaintiff Construction Laborers Pension Trust for Southern California (“Lead Plaintiff’) and
with counsel for Defendant Leslie Moonves, who consent to this request. Lead Plaintiffs consent
was expressly conditioned upon Lead Plaintiff being afforded the same 75 pages to respond to the
omnibus motion to dismiss, citing the same efficiency reasons delineated by counsel for the Moving
Defendants

Respectfully submitted,



Mary Eaton



c:     All Counsel of Record (via ECF)
